DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-28 were originally pending in this application of which claims 8, 10-11, 13-14, and 20-28 were withdrawn from consideration on 10/03/2022. Thus, claims 1-7, 9, 12, and 15-19 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1, Subspecies a (claims 1-7, 9, 12, and 15-19) in the reply filed on 10/03/2022 is acknowledged.
Claims 8, 10-11, 13-14, and 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.

Information Disclosure Statement
All the information disclosure statements (IDS) submitted on 08/09/2019, 09/25/2020, and 02/28/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
In page 2, line 13, and in page 4, line 18, “moveable” should read “movable”
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites “…comprising a control unit….” The phrase should be “…further comprising a control unit…”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Drive system… in claim 1. Partial structure for this limitation may be found in [Figures 1A-1B, page 7, lines 13-15] and [page 23, lines 20-22]; wheels within a drive system.
Cleaning assembly… in claim 1. Structure for this limitation may be found in [Figures 1A-1B, page 7, lines 17-22] and [Figure 15, page 24, lines 15-18]; a cleaning pad reversely attached to a pad holder, and a reservoir connected to a fluid applicator.
Sensor assembly… in claim 1. Structure for this limitation may be found in [Figures 4A-4B, and page 13, lines 13-17]; an optical gate sensor assembly comprising a light source, a light detector, and a gate element. 
Movable element… in claims 2-4 and 18. Structure for this limitation may be found in [Figures 2-4, and page 11, lines 6-11]; a plunger. 
Control unit… in claims 16-17. Structure for this limitation may be found in [page 25, line 20]-[page 27, line 6]; a control unit including one or more generic processors with one or more computer programs.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, the limitation “drive system…”  is not sufficiently described in the specification. In this regard, it is noted that the reference to this limitation is found in [Figures 1A-1B, page 7, lines 13-15] and [page 23, lines 20-22] of the specification where it merely states, in part, “A drive system maneuvers the autonomous cleaning robot 100 across a floor surface 108 (based on, for example, a drive command having x, y, and ϴ components). Wheels 114 support a rear portion 106 of the autonomous cleaning robot 100.” The disclosure does not provide adequate structure to associate with and perform the claimed function of the drive system. As far as the examiner can find, wheels 114 are within the drive system and maneuver the robot. Appropriate correction is required.

The structure found in the specification for the terms "first configuration" and "second configuration" has opposite compositions than these limitations recited in claims 2-4, 7, and 18. 
According to the specification [page 8, lines 19-22], in the extended configuration, the movable element extends beyond the robot's bottom surface, and in the retracted configuration, the movable element extends beyond the bottom surface of the robot by a lesser amount. Therefore, the extended configuration is the "first configuration", and the retracted configuration is the "second configuration" recited in claim 1. However, the limitations "first configuration" and "second configuration" recited in claims 2-4, 7, and 18 are opposite to the description in the specification and claim 1 for these terms. 
Claim 2 recites that the movable element is configured to be in the first configuration when the autonomous cleaning robot is disposed on a flat floor surface.
Claim 3 recites that the movable element is configured to be in the second configuration when the forward portion of the autonomous cleaning robot is at a flooring drop.
On the contrary, [page 8, lines 16-19] of the specification describes that a movable element has a retracted configuration when the robot is on a flat floor surface and an extended configuration when the robot navigates to a flooring drop.
Claim 4 recites that the sensor assembly is configured to generate a signal when the movable element is in the second configuration, but the specification [page 10, lines 5-7] states that the sensor assembly generates a signal when the movable element is in its extended configuration.
Claim 7 recites when the movable element is in the second configuration, the gate element is positioned in the path between the light source and the light detector. However, the specification [page 13, line 22]-[page 14, line 3] describes that the gate element is positioned in the path between the light source and the light detector when the movable element is in the extended configuration.
Claim 18 recites that the movable element is configured to move from the first configuration to the second configuration responsive to a change in the floor surface in a vicinity of the movable element. Still, the specification [page 9, lines 7-15] states the opposite; the movable element moves from the retracted configuration to the extended configuration in response to a change in the floor surface.
Additionally, dependent claims 5-6, 9, 12, 15-17, and 19 are rejected as being dependent on the previously rejected base claims and for failing to cure the deficiencies listed above. Appropriate correction is required to remedy the above deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations "first configuration" and "second configuration" used in claims 2-4, 7, and 18 have opposite compositions as those limitations in claim 1. 
According to the specification [page 8, lines 19-22], in the extended configuration, the movable element extends beyond the robot's bottom surface, and in the retracted configuration, the movable element extends beyond the bottom surface of the robot by a lesser amount. Therefore, the extended configuration is the "first configuration", and the retracted configuration is the "second configuration" recited in claim 1. However, the limitations "first configuration" and "second configuration" recited in claims 2-4, 7, and 18 are opposite to the description of these configurations in the instant specification and these limitations in claim 1.
Additionally, dependent claims 5-6, 9, 12,15-17, and 19 are rejected as being dependent on the previously rejected base claim. Appropriate correction and/or clarification is required.
The Examiner suggests changing the term "first configuration" to "second configuration" in claims 2 and 18 and replacing the term "second configuration" with "first configuration" in claims 3-4, 7, and 18.

Claim limitation “drive system…” found in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, [Figures 1A-1B, page 7, lines 13-15] and [page 23, lines 20-22] of the specification states, “A drive system maneuvers the autonomous cleaning robot 100 across a floor surface 108 (based on, for example, a drive command having x, y, and ϴ components). Wheels 114 support a rear portion 106 of the autonomous cleaning robot 100.” The disclosure does not clearly link the structure of the drive system.  As far as the examiner can find, wheels 114 are within the drive system and maneuver the robot. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klintemyr (US 2021/0228035).

With respect to claim 1, Klintemyr discloses an autonomous cleaning robot (abstract, Fig. 1, robotic cleaning device 100) comprising: 
a drive system to maneuver the autonomous cleaning robot across a floor surface (abstract, propulsion system, and ¶ 28); 
a cleaning assembly for cleaning the floor surface (Fig. 1, one or more rotatable side brushes 114, and ¶ 26, “automatic, self-propelled machines for cleaning a surface, e.g. a robotic vacuum cleaner, a robotic sweeper or a robotic floor washer.”); and 
a sensor system disposed at a forward portion of the autonomous cleaning robot (Fig. 2, 3D sensor system, ¶ 33, “obstacle detecting device (¶ 29) in the form of a 3D sensor system comprising at least a camera 123 and a first and a second line laser 127, 128”), the sensor system comprising: 
a movable element (Figs. 5a-6b, annular threaded member 130)  having (i) a first configuration in which the movable element extends beyond a bottom surface of the autonomous cleaning robot by a first amount (Fig. 6b), and (ii) a second configuration in which the movable element extends beyond the bottom surface of the autonomous cleaning robot by a second amount less than the first amount (Fig. 6a); 
a spring mechanically coupled to the movable element, the spring being biased to hold the movable element in the first configuration (Fig. 7, ¶ 53, “the spring 132 being attached to either one of the end member 131 and the annular threaded member 130. Advantageously, by arranging the end member 131 and the annular threaded member 130 to be spring-biased with respect to each other, the friction between the rotating side brush and the surface to be cleaned may be controlled based on degree of stiffness of the selected spring 132.”); and 
a sensor assembly configured to generate a signal based on the configuration of the movable element (¶ 33, “The controller 116 is operatively coupled to the camera 123 for recording images of a vicinity of the robotic cleaning device 100. The camera 123 is controlled by the controller 116 to capture and record a plurality of images per second. Data from the images is extracted by the controller 116.” and ¶ 29, i.e., “The obstacle detecting device for detecting obstacles and communicating information about any detected obstacle to the microprocessor 116.”).

With respect to claim 16, Klintemyr discloses the autonomous cleaning robot of claim 1, comprising a control unit (Fig. 1, controller 116) configured to control operation of the autonomous cleaning robot (¶ 29, “A controller 116 such as a microprocessor controls the wheel motors 115a, 115b to rotate the driving wheels 112, 113 as required in view of information received from an obstacle detecting device for detecting obstacles in the form of walls, floor lamps, table legs, around which the robotic cleaning device must navigate.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 9, 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klintemyr (US 2021/0228035) in view of Ziegler et al. (US 2007/0016328, hereafter “Ziegler”).

	With respect to claim 2, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the movable element is configured to be in the first configuration when the autonomous cleaning robot is disposed on a flat floor surface.
	However, Ziegler, in the same field of endeavor, discloses the movable element is configured to be in the first configuration when the autonomous cleaning robot is disposed on a flat floor surface (Fig. 18, nose wheel module 960, ¶ 272, i.e., “The nose wheel module 960 attaches to the chassis 200 forward of the cleaning modules and includes a nose wheel assembly 962 housed in a caster housing 964 and attached to a vertical support assembly 966.” and ¶ 274, “The nose wheel assembly 962 is a passive element that is in rolling contact with the cleaning surface via the o-rings 980 and rotates about its rotation axis formed by the axle protrusion 974 when the robot 100 is transported over the cleaning surface.” and ¶ 275, “The spring constant of the torsion spring 990 is small enough that the weight of the robot 100 overcomes its biasing force when the robot 100 robot is placed onto the cleaning surface for cleaning.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr to monitor the robot's surroundings, recognize any external conditions, and navigate the robot across a cleaning surface in response to the detected condition (Ziegler: ¶ 25).

	With respect to claim 3, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the movable element is configured to be in the second configuration when the forward portion of the autonomous cleaning robot is at a flooring drop. 
However, Ziegler, in the same field of endeavor, discloses the movable element is configured to be in the second configuration when the forward portion of the autonomous cleaning robot is at a flooring drop (Fig. 18, nose wheel module 960, ¶ 272, i.e., “The nose wheel module 960 attaches to the chassis 200 forward of the cleaning modules and includes a nose wheel assembly 962 housed in a caster housing 964 and attached to a vertical support assembly 966.” and ¶ 275, i.e., “A torsion spring 990 installs over the pivot rod 988 and provides a spring force that biases the caster housing 964 and nose wheel assembly 962 to a downwardly extended position forcing the nose wheel 962 to rotate to an orientation that places the nose wheel 962 more distally below the bottom surface of the chassis 200. When the nose wheel assembly goes over a cliff, or is lifted off the cleaning surface, the torsion spring biasing force pivots the nose wheel to the downwardly extended non-operating position.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr to monitor the robot's surroundings, recognize any external conditions, and navigate the robot across a cleaning surface in response to the detected condition (Ziegler: ¶ 25).

With respect to claim 4, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the sensor assembly is configured to generate a signal when the movable element is in the second configuration.
However, Ziegler, in the same field of endeavor, discloses the sensor assembly is configured to generate a signal when the movable element is in the second configuration (¶ 277, “The nose wheel module 960 is equipped with sensing elements that generate sensor signals used by the master control module 300 to count wheel revolutions, to determine wheel rotational velocity, and to sense a wheel down condition, i.e. when the caster 964 is pivoted downward by the force of the torsion spring 990.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr to monitor the robot's surroundings, recognize any external conditions, and navigate the robot across a cleaning surface in response to the detected condition (Ziegler: ¶ 139).

With respect to claim 9, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the movable element comprises a plunger configured to move between the first configuration and the second configuration in a direction perpendicular to the bottom surface of the autonomous cleaning robot.
However, Ziegler, in the same field of endeavor, discloses the movable element comprises a plunger configured to move between the first configuration and the second configuration in a direction perpendicular to the bottom surface of the autonomous cleaning robot (Fig. 19, ¶ 277, “The sensors generate a wheel rotation signal using a cam following plunger 998 that include a sensor element that moves in response to wheel rotation. The cam follower 998 comprises an "L" shaped rod with a vertical portion being movably supported inside the hollow shaft 992. The cam follower 998 is supported in contact with an offset hub 1000, and with each rotation of the wheel 962, the offset hub 1000 forces and oscillation of the cam follower 998 which moves reciprocally along a substantially vertical axis.” and Figs. 33-35, ¶ 278, i.e., “Member 998 having a vertical shaft and a horizontal hook is looped around an eccentric boss 999 formed in the middle of the caster wheel. While the caster wheel rotates about its rotational axis for forward motion and about the support 984 to turn, the member 998 may slide vertically within the support 984. As the actuator moves up and down sinusoidally, one sensor (an optical or magnetic "stasis" sensor near the top of the member 998) may be used to track whether the robot moves forward.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr to control the robot's movement in response to an external condition by changing the movable element's position along the vertical axis (Ziegler: ¶ 275).

With respect to claim 12, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the spring comprises a leaf spring.
However, Ziegler, in the same field of endeavor, discloses the spring comprises a leaf spring (Fig. 3, ¶ 237, “each of the left and right drive modules 902 and 904 is pivotally attached to the chassis 200 and forced into engagement with the cleaning surface by leaf springs 908. The leaf springs 908 are mounted to bias each rear drive module to pivot downwardly toward the cleaning surface when the drive wheel goes over a cliff or is otherwise lifted from the cleaning surface.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr for generating force to bias the movable element by leaf springs (Ziegler: ¶ 320).

With respect to claim 15, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, comprising multiple springs connected in series, the multiple springs being mechanically coupled to the movable element.
However, Ziegler, in the same field of endeavor, discloses the autonomous cleaning robot of claim 1, comprising multiple springs connected in series (Fig. 3, leaf springs 908), the multiple springs being mechanically coupled to the movable element (Fig. 3, ¶ 237, “The leaf springs 908 are mounted to bias each rear drive module to pivot downwardly toward the cleaning surface when the drive wheel goes over a cliff or is otherwise lifted from the cleaning surface.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr for generating force to bias the movable element by leaf springs (Ziegler: ¶ 320).

With respect to claim 17, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 16, in which the control unit is configured to receive the signal from the sensor and to stop operation of the autonomous cleaning robot responsive to receive of the signal. 
However, Ziegler, in the same field of endeavor, discloses the control unit is configured to receive the signal from the sensor and to stop operation of the autonomous cleaning robot responsive to receive of the signal (¶ 275, “When the nose wheel assembly goes over a cliff, or is lifted off the cleaning surface, the torsion spring biasing force pivots the nose wheel to the downwardly extended non-operating position. This condition is sensed by a wheel down sensor, and a signal is sent to the master controller 300 to stop transport.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr to monitor the robot's surroundings, recognize any external conditions, and navigate the robot across a cleaning surface in response to the detected condition (Ziegler: ¶ 139).

With respect to claim 18, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the movable element is configured to move from the first configuration to the second configuration responsive to a change in the floor surface in a vicinity of the movable element.
However, Ziegler, in the same field of endeavor, discloses the movable element is configured to move from the first configuration to the second configuration responsive to a change in the floor surface in a vicinity of the movable element (¶ 237, i.e., “Each drive modules is pivotally attached to the chassis 200 and forced into engagement with the cleaning surface by leaf springs 908. The leaf springs 908 are mounted to bias each rear drive module to pivot downwardly toward the cleaning surface when the drive wheel goes over a cliff or is otherwise lifted from the cleaning surface.”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ziegler into the invention of Klintemyr to monitor the robot's surroundings, recognize any external conditions, and navigate the robot across a cleaning surface in response to the detected condition (Ziegler: ¶ 25).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klintemyr (US 2021/0228035) in of view of Taylor et al. (US 2005/0010331).
With respect to claim 5, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the sensor assembly comprises an optical gate sensor assembly.
However, Taylor, in the same field of endeavor, discloses the sensor assembly comprises an optical gate sensor assembly (¶ 63 , “The sensors can include acoustical sensors, vibration sensors, ultrasonic presence sensors, optical motion detection, passive infrared motion detection, microwave motion detection, video motion detection, intrusion detection on the move and verification and assessment.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Taylor into the invention of Klintemyr to determine a feature (e.g., a step, an object in a room, or other elements) in the environment of the autonomous cleaning robot based on the sensor’s produced indications (Taylor: ¶ 65-67).

With respect to claim 6, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 5, in which the optical gate sensor assembly comprises: a light source; a light detector positioned to receive light from the light source; and a gate element mechanically coupled to the movable element of the sensor system, the gate element being movable into a path between the light source and the light detector.
However, Taylor, in the same field of endeavor, discloses the optical gate sensor (¶ 63, “The sensors can include acoustical sensors, vibration sensors, ultrasonic presence sensors, optical motion detection, passive infrared motion detection, microwave motion detection, video motion detection, intrusion detection on the move and verification and assessment.”) assembly comprises: 
a light source (Figs. 8A-8B, emitter 802); 
a light detector (Figs. 8A-8B, detector 804) positioned to receive light from the light source (¶ 77, “radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector.”); and 
a gate element mechanically coupled to the movable element of the sensor system, the gate element being movable into a path between the light source and the light detector (Figs. 8A-8B, element 800, ¶ 77-78, “An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Taylor into the invention of Klintemyr to determine a feature (e.g. a step, an object in a room, or other element) in the environment of the autonomous cleaning robot by using a sensor that includes an emitter and a detector (Taylor: ¶ 67-68).
With respect to claim 7, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 6, in which when the movable element is in the second configuration, the gate element is positioned in the path between the light source and the light detector.
However, Taylor, in the same field of endeavor, discloses when the movable element is in the second configuration, the gate element is positioned in the path between the light source and the light detector (Fig. 8B, ¶ 78, “the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804.” and ¶¶ 90-91, “The edge sensor unit includes an emitter and a detector. The detector detects less reflected energy when the sensor is positioned over the descending stairway. Fig. 10B shows convergent mode sensors over a floor and over a descending stairway. In a convergent mode sensor, only energy reflected from a finite intersection region will be detected. The finite intersection region can be positioned at the floor (focused on the floor). When the convergent mode sensor is over the descending stairway, substantially no reflected energy is detected.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Taylor into the invention of Klintemyr for modifying the mode of operations by using the indications that the sensor produced. The detector detects less/no reflected energy when the sensor is in contact with an object or positioned over the descending stairway, so the robot uses the indications from the detector to determine how to move the robot so that the robot avoids falling down stairs, and bumping into walls and other objects (Taylor: ¶70 and ¶75).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klintemyr (US 2021/0228035) in view of Lu et al. (US 9,265,396, hereafter “Lu”).

With respect to claim 19, Klintemyr does not expressly disclose the autonomous cleaning robot of claim 1, in which the cleaning assembly comprises a cleaning pad holder.
However, Lu, in the same field of endeavor, discloses the cleaning assembly comprises a cleaning pad holder (abstract, i.e., “An autonomous floor cleaning robot includes a pad holder attached to an underside of the body to hold a removable cleaning pad during operation of the robot.”, Figs 3A-3D, pad holder 300).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lu into the invention of Klintemyr to secure the cleaning pad and facilitate its movement by a pad holder (Lu: Col. 3, lines 44-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YouTube video clip entitled "Cliff Sensing Technology | Roomba® | iRobot®", uploaded on April 11, 2012 by user "iRobot". Retrieved from internet: <https://www.youtube.com/watch?v=FSd_MUUtLaY>.
Screen capture at 0:02 seconds (Fig. A) shows an autonomous cleaning robot capable of recognizing any change in flooring height and stopping at a flooring drop.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimia Kohankhaki whose telephone number is (571)272-5959. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMIA KOHANKHAKI/               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/16/2022